Citation Nr: 0116341	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  93-26 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbosacral spine with degenerative arthritis, 
currently rated as 20 percent disabling.

Entitlement to an increased evaluation for degenerative 
arthritis of the right A/C (acromioclavicular) joint, 
currently rated as 10 percent disabling.

Entitlement to an increased evaluation for degenerative 
arthritis of the left A/C joint, currently rated as 
10 percent disabling.

Entitlement to an increased evaluation for patellofemoral 
syndrome of the right knee with arthritis, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1954 to June 1979.

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 1992 and later RO rating decisions that 
increased the evaluation for the low back disability from 
zero to 20 percent, assigned separate evaluations of 
10 percent for each shoulder disorder (previously assigned 
one 20 percent evaluation for arthritis of the right A/C 
joint), and denied an increased evaluation for the right knee 
disorder (rated 10 percent).


FINDINGS OF FACT

1.  The low back disability is manifested primarily by 
radiological findings of central stenosis at the lumbosacral 
spine and disc space narrowing with associated degenerative 
changes of the lumbosacral spine, painful motion, and 
limitation of motion that produce no more than moderate 
functional impairment; muscle spasms, neurological deficits, 
limitation of motion or other symptoms that produce severe 
functional impairment are not found.

2.  The right (major) shoulder condition is manifested 
primarily by radiological findings of degenerative changes of 
the A/C joint, painful motion, and noncompensable limitation 
of motion; limitation of elevation of the right arm to 
shoulder level is not found.

3.  The left shoulder condition is manifested primarily by 
radiological findings of degenerative changes of the left A/C 
joint, painful motion, and noncompensable limitation of 
motion; limitation of elevation of the right arm to shoulder 
level is not found.

4.  The right knee condition is manifested primarily by 
patellofemoral symptoms with radiological findings of 
degenerative changes, painful motion, and noncompensable 
limitation of motion; instability or compensable limitation 
of motion is not found.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine with 
degenerative arthritis are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Codes 5003, 5292, 
5293, 5295 (2000).

2.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the right A/C joint are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71, Plate I, 4.71a, Codes 5003, 5201 (2000). 

3.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the left A/C joint are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71, Plate I, 4.71a, Codes 5003, 5201 (2000). 

4.  The criteria for a rating in excess of 10 percent for 
patellofemoral syndrome with arthritis of the right knee are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71, Plate II, 4.71a, Codes 5003, 5257, 5260, 
5261 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from January 1954 to June 
1979.

The veteran underwent a VA medical examination in August 
1979.  It was noted that he was right handed.  The diagnoses 
included intermittent pain in the right knee.

A September 1979 RO rating decision granted service 
connection for intermittent pain with osteoarthritis of the 
right hand.  A zero percent rating was assigned for this 
condition, effective from July 1979.

A November 1979 RO rating decision noted that clear and 
unmistakable error had been made in the September 1979 RO 
rating decision and that service connection should have been 
granted for the right knee and not the right hand.  The right 
hand disability was reclassified to a right knee disability.

A July 1992 RO rating decision granted service connection for 
degenerative changes of the lumbosacral spine and assigned a 
zero percent evaluation for this condition, effective from 
December 1991.  This rating decision also granted service 
connection for degenerative arthritis of the right A/C joint 
and assigned a 20 percent evaluation for this condition, 
effective from December 1991; and increased the evaluation 
for the right knee disability (patellofemoral syndrome with 
arthritis) from zero to 10 percent.  RO rating decisions in 
the 1990's reclassified the low back disability to include 
degenerative disc disease of the lumbosacral spine and 
increased the evaluation for this condition from zero to 
20 percent, effective from December 1991; and reclassified 
the right shoulder disability to include degenerative 
arthritis of the left A/C joint and assigned a 10 percent 
evaluation for this condition, effective from December 1991, 
as well as a separate 10 percent evaluation for the 
degenerative arthritis of the right A/C joint, previously 
rated as 20 percent, effective from December 1991.

VA medical records show that the veteran was treated and 
evaluated for the conditions being considered in this appeal 
in the 1990's and 2000.  The more salient medical reports are 
discussed below.

The veteran underwent VA orthopedic examination of his 
shoulders in August 1992.  He complained of constant 
bilateral shoulder pain.  He was able to forward flex the 
right shoulder to 180 degrees.  Forward flexion of the left 
shoulder was to 180 degrees.  There was crepitus with range 
of motion of the shoulders.  No neurological deficits were 
found.  The diagnosis was degenerative joint disease of the 
shoulders.  The examiner noted that the veteran had X-ray 
evidence of degenerative changes of the shoulders as well as 
crepitus on examination, that he had generally very good 
range of motion, and that his day to day activities were not 
limited by range of motion factors.  It was noted that he 
used Tylenol # 4 for shoulder pain.  

Clinical records show that a CT (computed tomography) of the 
veteran's lumbar spine was taken in April 1993.  The 
conclusion was central canal stenosis that was mild at L4-5 
and moderate at L5-S1 produced by generalized bulging of the 
annulus, facet hypertrophy, and developmental small canals.  
The bulging annulus and the facet hypertrophy also narrowed 
the neural canals on both side of L5-S1.  There was no 
localized disc herniation noted.

VA medical reports of the veteran's outpatient treatment in 
the 1990's show that he was seen for various joint pains.  A 
report of his outpatient treatment in May 1993 shows 
assessments of peripheral neuropathy secondary to 
hypothyroidism and B-12 insufficiency; degenerative disc 
disease of the lumbar spine with L5-S1 radiculopathy; and 
hypothyroidism in relation to resection of thyroid for 
carcinoma.

The veteran underwent a VA orthopedic examination in March 
1994.  Examination of the lumbosacral spine revealed no 
tenderness to palpation.  He was able to forward flex with 
finger tips to approximately 6 inches from the floor.  He was 
able to heel and toe walk without problems.  Knee reflexes 
were 1+ and symmetrical, and ankle reflexes were 2+ on the 
left and 1+ on the right.  No neurological deficits of the 
lower extremities were found.  He had full range of motion of 
the right knee from zero to 140 degrees.  There was no 
ligamentous laxity.  He had pain with resistive patella 
movement with quadriceps contraction.  There was good range 
of motion of the shoulders.  There was tenderness to 
palpation over the A/C joints.  X-rays of the lumbosacral 
spine revealed evidence of degenerative arthritis.  X-rays of 
the shoulders revealed evidence of degenerative arthritis of 
the A/C joints and X-rays of the right knee revealed evidence 
of patella femoral osteoarthritis.  The diagnoses were 
degenerative arthritic changes of the lumbosacral spine with 
decreased deep tendon reflexes consistent with long-standing 
degenerative changes; degenerative arthritis of the A/C 
joints; and patella-femoral syndrome of the right knee.

A VA report of the veteran's outpatient treatment in May 1994 
shows that he had loss of reflexes in the lower extremities 
with a glove and stocking diminution of pinprick, light 
touch, and vibratory sensibility.  The assessments were 
peripheral neuropathy secondary to hypothyroidism and B-12 
insufficiency; degenerative disc disease of the lumbar spine 
with sciatic neuropathy; hypothyroidism; and possible 
cervical radiculopathy.

The veteran underwent VA medical examinations in March 1997.  
On examination of his spine, he complained of back pain.  He 
also complained of tingling down the right leg into the ankle 
area and also at times into the anterior foot area.  There 
were no postural abnormalities of the spine.  The musculature 
of the back appeared within the limits of normal without 
spasm.  Forward flexion of the lumbar spine was to 75 
degrees, extension backward was to 30 degrees, right and left 
lateral flexion was to 30 degrees, and bilateral rotation was 
to 30 degrees.  There was no real objective evidence of pain 
or spasm.  Deep tendon reflexes were nonreactive.  Gross 
sensation was present except for a decreased sensation in the 
L5-S1 dermatome on the right.  X-rays of the lumbosacral 
spine revealed central disc calcification at the T12-L1 disc, 
and disc space narrowing at L1-L2 with associative 
degenerative changes.  The diagnosis was low back pain with 
degenerative joint disease/degenerative disc disease and 
right radiculopathy.

On VA examination of the other joints in March 1997, the 
veteran complained of right knee pain and constant pain in 
the A/C joints.  There was no right knee swelling, but there 
was minimal deformity indicative of degenerative joint 
disease.  Range of motion was from zero to 130 degrees.  All 
ligaments were intact.  There was no joint line pain.  He 
could stand on his toes and heels.  He could also squat.  
Examination of the shoulders revealed tenderness over both 
A/C joints.  Range of motion was from zero to 180 degrees of 
forward elevation and flexion, and abduction from zero to 160 
degrees.  Internal rotation was 90 degrees and external 
rotation was to 90 degrees, bilaterally.  X-rays of the 
shoulders showed degenerative joint disease of the A/C joints 
and left glenoid.  The diagnoses were patellofemoral syndrome 
with generative joint disease of the right knee and bilateral 
degenerative joint disease of the A/C joints with limited 
motion and degenerative joint disease of the left glenoid.

The veteran underwent VA medical examinations in September 
1997.  He complained of radicular pain in the right groin and 
buttock.  On examination of his low back there was no atrophy 
or spasm.  There was full range of motion of the dorsolumbar 
spine.  Straight leg raising was negative.  Deep tendon 
reflexes were bilaterally equal.  There was evidence of pain 
on motion with some pain on extremes on movement of the 
dorsolumbar spine.  There were no neurological deficits 
found.  The diagnosis was low back pain with radicular pain 
into the right groin and buttocks.

On VA examination of right knee in September 1997, he 
complained of pain.  There were no significant abnormalities 
of the right knee found.  There was some crepitus.  There was 
no instability and no significant pain with range of motion.  
The diagnosis was right knee condition diagnosed as 
patellofemoral syndrome.

The veteran underwent VA medical examinations in December 
2000.  On examination of his spine, he complained of low back 
pain.  He had a careful gait slightly favoring the right 
lower extremity.  There was no objective postural 
abnormality.  He had some tenseness but no tenderness to 
paravertebral muscles.  Extension of the lumbar spine was to 
20 degrees, forward flexion was to 70 degrees, but at 50 
degrees there was discomfort, left and right lateral bending 
at the waist at 130 degrees without discomfort, and rotation 
on the left with discomfort was to 15 degrees and on the 
right to 20 degrees.  Straight leg raising did not cause 
pain.  No neurological deficits were found.  The diagnosis 
was chronic back pain with lumbar degenerative disease.

On VA examination of other joints in December 2000, the 
veteran's right knee was not swollen.  There was crepitus 
throughout half the range of motion increased by deep knee 
bending.  There was no tenderness medial or lateral or on 
pushing the patella against the knee joint.  He could do a 
full knee bend and had discomfort on the extreme.  Range of 
motion was from zero to 130 degrees.  The knee was stable to 
stress anteriorly, posteriorly, medially, and laterally.  The 
diagnosis was patellofemoral symptoms of the right knee with 
arthritis and painful motion.

On examination of the shoulders, the veteran complained of 
pain on lifting, taking shoulders on extreme, and taking the 
arms in the extreme away from either shoulder.  Range of 
motion of the right shoulder was to 160 degrees of forward 
elevation, abduction was only to 100 degrees, and then he had 
pain.  Extension was to 40 degrees.  Internal rotation was to 
90 degrees and external rotation was to 70 degrees.  There 
was no excess crepitation on rotation.  The left shoulder had 
symptoms of some crepitation on motion on elevation to 100 
degrees and on abduction to 90 degrees.  He had extension to 
40 degrees, internal rotation to 90 degrees, and external 
rotation to 70 degrees.  There was no weakness in either 
shoulder.  The diagnosis was degenerative arthritis of the 
right and left shoulders.

A review of the record shows that service-connection is also 
in effect for migraine headaches, rated 10 percent; post 
operative residuals of carcinoma of the thyroid, rated 
10 percent; peripheral neuropathy of the right lower 
extremity, rated 10 percent; peripheral neuropathy of the 
left lower extremity, rated 10 percent; degenerative disc 
disease of the thoracic spine, rated zero percent; and 
bilateral bunions, rated zero percent.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claims for increased evaluations for 
the low back, right shoulder, left shoulder, and right knee 
disabilities.  There is no identified evidence not accounted 
for and examinations have been performed with regard to the 
veteran's claims.  The veteran and his representative have 
been provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claims, that 
essentially notifies the veteran of the evidence needed to 
prevail on his claims.  Under the circumstances, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claims and 
that there is no prejudice to him by appellate consideration 
of the claims at this time without a prior remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of his claims as required by the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome that is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

The evidence indicates that the veteran is right-handed.  A 
20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to the shoulder 
level.  A 20 percent evaluation is warranted for limitation 
of motion of the minor arm when motion is possible to the 
shoulder level or to midway between the side and shoulder 
level.  A 30 percent evaluation is warranted for limitation 
of motion of the major arm when motion is limited to midway 
between the side and shoulder.  A 30 percent evaluation for 
limitation of motion of the minor arm requires that motion be 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Code 
5201.

The standard range of motion of the shoulder is 180 degrees 
of forward elevation (flexion).  38 C.F.R. § 4.71, Plate I.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evalulation requires that flexion be limited to 30 degrees.  
A 30 percent evaluation requires that flexion be limited to 
15 degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

With regard to the claim for a higher rating for the low back 
disability, a VA report of CT of the veteran's lumbar spine 
in April 1993 revealed central canal stenosis that was mild 
at L4-5 and moderate at L5-S1 and VA X-rays in March 1997 
revealed findings of degenerative joint disease/degenerative 
disc disease with right radiculopathy.  While right 
radiculopathy was indicated at the March 1997 VA medical 
examination along with mild neurological deficits, the 
overall medical evidence does not associate any significant 
neurological deficits with the low back disability.  
Additionally, 10 percent evaluations are in effect for 
peripheral neuropathy of the right and left lower 
extremities, and any mild neurological deficits that may be 
present in the lower extremities may not be considered again 
in the evaluation of the low back condition without violating 
the rule against the pyramiding of disability evaluations.  
38 C.F.R. § 4.14 (2000).

A longitudinal review of the reports of the veteran's VA 
medical examinations of the low back in March 1994, March 
1997, and December 2000 indicate that the veteran has pain 
with motion of the low back, but this pain produces no more 
than moderate limitation of motion of the low back.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) held that in evaluating a service-
connected disability, the Board must consider functional 
impairment, including impairment due to weakened movement, 
excess fatigability or incoordination.  In this case, the 
Board finds that the low back disability is manifested 
primarily by radiological findings of central stenosis at the 
lumbosacral spine and disc space narrowing with associated 
degenerative changes of the lumbosacral spine, painful 
motion, and limitation of motion that produce no more than 
moderate functional impairment, and that the current 
20 percent evaluation for the low back disorder under 
diagnostic codes 5292, 5293 or 5295 best represents the 
veteran's disability.  Only one 20 percent evaluation is 
warranted as the same manifestations of the low back 
disability are used to support the evaluation under each 
code.  38 C.F.R. § 4.14.  The recent VA reports of 
examinations of the veteran's low back do not reveal the 
presence of muscle spasms, neurological deficits, limitation 
of motion or other symptoms that produce severe functional 
impairment in order to support ratings in excess of 
20 percent for the low back condition under any of these 
diagnostic codes.

With regard to the veteran's claims for higher ratings for 
the right and left shoulder disabilities, VA X-rays of the 
shoulders in March 1997 show the presence of degenerative 
changes of the A/C joints, and the overall evidence indicates 
that he has pain with motion of the shoulders.  The reports 
of his VA medical examinations in August 1992, March 1994, 
March 1997, and December 2000 indicate normal or slight 
noncompensable limitation of motion of the shoulders.  At the 
December 2000 VA medical examination, forward elevation of 
the right shoulder was to 160 degrees and the veteran had 
some crepitation of the left shoulder on elevation to 100 
degrees.

After consideration of all the evidence, the Board finds that 
the right and left shoulders are each manifested primarily by 
radiological findings of degenerative changes, painful 
motion, and noncompensable limitation of motion that support 
no more than a 10 percent evaluation for each shoulder 
disability under diagnostic code 5003 based on X-ray findings 
with noncompensable limitation of motion.  In DeLuca, the 
Court held that in evaluating a service-connected disability, 
the Board must consider functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  Here the pertinent medical evidence 
of record does not reveal additional shoulder disability due 
to pain on undertaken motion, weakness, fatigability or 
incoordination associated with intrinsic shoulder pathology.

With regard to the veteran's claim for a higher rating for 
the right knee disability, the medical evidence shows that he 
has patellofemoral symptoms of the right knee with 
degenerative arthritis.  The report of his VA medical 
examination in March 1994 shows normal range of motion and 
the reports of his VA medical examinations in March 1997 and 
December 2000 show that flexion of the knee was to 130 
degrees or noncompensable under diagnostic code 5260.  The 
evidence also shows that there are X-rays findings of 
degenerative changes of the right knee and pain with motion 
of this knee, but it does not show limitation of extension or 
instability of this knee.  Since there is no compensable 
limitation of motion of the right knee, there is no 
significant functional impairment to support the assignment 
of a rating in excess of 10 percent for this disability under 
the above-noted diagnostic codes with consideration of the 
holding of the Court in Deluca, 8 Vet. App. 202 with regard 
to functional impairment.  Nor does the evidence show the 
presence of other right knee manifestations to support the 
assignment of another separate compensable evaluation for 
this disability.

The Board finds that the preponderance of the evidence is 
against the claims for higher ratings for the low back, right 
shoulder, left shoulder, and right knee disabilities, and the 
veteran's claims for increased evaluations for these 
conditions are denied.  Since the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application with regard to these matters.  
VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be 
codified as amended at 38 C.F.R. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased evaluation for degenerative disc disease of the 
lumbosacral spine with degenerative arthritis is denied.

An increased evaluation for degenerative arthritis of the 
right A/C joint is denied.

An increased evaluation for degenerative arthritis of the 
left A/C joint is denied.

An increased evaluation for patellofemoral syndrome of the 
right knee with arthritis is denied.




		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals



 

